Citation Nr: 1741479	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for service-connected compression fracture of C5 with arthrodesis at C4-C6, cervical spine degenerative disc disease, and chronic posterior cervical myofascial pain syndrome, currently rated 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 3, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1957 to May 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

These matters were previously before the Board in February 2015 and June 2015, when in pertinent part, the claims herein were remanded for additional development.  These claims were again before the Board in January 2016, when in pertinent part, the Board awarded entitlement to a TDIU and remanded the issue of entitlement to an increased evaluation for the Veteran's cervical disability.  The award of entitlement to a TDIU was effectuated in a February 2016 rating decision with an assigned an effective date of May 31, 2014.  In December 2016, the Board again remanded the issues of entitlement to an increased evaluation for the Veteran's cervical disability and entitlement to a TDIU prior to May 31, 2014 for further development.  

Thereafter, an April 2017 rating decision awarded an earlier effective date of May 3, 2014 for entitlement to a TDIU.  However, as noted in the prior Board decisions, the issue of entitlement to a TDIU was raised as part a claim for entitlement to a compensable initial rating for headaches, for which service connection was awarded effective July 20, 2011, and as part of an increased rating for the Veteran's cervical spine disability, received by VA on July 20, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, under Rice there remains an issue of entitlement to TDIU prior to May 3, 2014 in relation to these claims.  

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

Since the issuance of the April 2017 supplemental statement of the case, additional evidence has been associated with the record.  Specifically, a July 2017 VA admission report documented cellulitis of the right leg.  The Veteran did not waive consideration by the Agency of Original Jurisdiction (AOJ) of this evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  However, as this evidence is not relevant to the Veteran's claims decided herein, a remand for AOJ consideration of this evidence is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected compression fracture of C5 with arthrodesis at C4-C6, cervical spine degenerative disc disease, and chronic posterior cervical myofascial pain syndrome, has been manifested by pain productive of forward flexion of the cervical spine limited to, at worst, 10 to 15 degrees; unfavorable ankylosis of the entire cervical spine was not demonstrated.

2.  Throughout the rating period on appeal, the Veteran's service-connected disabilities met the percentage requirements for TDIU pursuant to 38 C.F.R. § 4.16(a). 

3.  The most probative evidence of record establishes that the Veteran was employed as of May 2, 2014. 



CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 30 percent for compression fracture of C5 with arthrodesis at C4-C6, cervical spine degenerative disc disease, and chronic posterior cervical myofascial pain syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  Prior to May 3, 2014, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Increased Evaluation for Cervical Disability 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Additionally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The record reflects the Veteran's service-connected cervical disability was associated with Diagnostic Code (DC) 5290 and has been rated as 30 percent disabling throughout the rating period on appeal.  Prior to September 26, 2003, DC 5290 provided ratings based on limitation of motion of the cervical spine.  Slight limitation of motion of the cervical spine was to be rated 10 percent disabling; moderate limitation of motion of the cervical spine was to be rated 20 percent disabling; and severe limitation of motion of the cervical spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5290 (2003).

However, as noted above, the Veteran's current increased rating claim for his cervical disability stems from a July 2011 claim for increase, thus the current criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  DC 5243, for intervertebral disc syndrome (IVDS), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under DCs 5235 to 5242, a 20 percent evaluation is appropriate where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is appropriate where there is forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is appropriate for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) to DC 5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

As noted above, throughout the rating period on appeal, the Veteran's cervical disability has been rated as 30 percent disabling.  After reviewing the evidence, the Board finds that the cervical disability does not support a rating higher than 30 percent under DCs 5235 to 5242 based on the orthopedic manifestations.  In this regard, an August 2011 VA examination report revealed that the Veteran had forward flexion of the cervical spine to 30 degrees.  Thereafter, March 2013, February 2014 and March 2015 neck conditions disability benefit questionnaires revealed that the Veteran had forward flexion of the cervical spine to 25 degrees.  A September 2015 neck conditions disability benefit questionnaire revealed that the Veteran had forward flexion of the cervical spine to 15 degrees and January 2017 neck conditions disability benefit questionnaire revealed that the Veteran had forward flexion of the cervical spine to 20 degrees.  

Other medical records also reflect complaints of pain and limitation of forward flexion.  In this regard, an October 2012 private medical record noted, in part, the Veteran had decreased forward flexion of only to about 10 to 15 degrees and July 2013 private imaging, noted, in part, that severe degeneration may be secondary to the surgical fusion.  A May 2014 VA treatment noted, in part, cervical range of motion indicated pain and flexion was within functional limit (WFL).  A June 2014 VA treatment record noted cervical rotation, flexion, and extension were severely limited.  A July 2014 VA treatment record noted the Veteran was able to flex his neck to somewhat short of normal.  An August 2014 VA treatment record noted cervical flexion was within normal limits.  An August 2014 VA treatment record noted flexion was WFL, and further noted cervical range of motion was slightly improved in extension and sidebending but decreased in rotation since the initial evaluation.  A September 2014 VA treatment record, noted, in part, neck movements were severely limited.  An October 2014 VA treatment record, noted in part, the Veteran's range of motion was moderately restricted in flexion.  

These findings do not satisfy the requirement of unfavorable ankylosis of the entire cervical spine as required by the higher rating category.  At worst, the October 2012 private medical record noted, in part, the Veteran had decreased forward flexion of only to about 10 to 15 degrees.  Furthermore, although March 2015 VA imaging noted, in part, an impression of ankylosis and fusion identified at C2 through C7, and in addendum opinion, the March 2015 VA examiner changed a finding to reflect ankylosis of the spine, as the VA March 2015 examiner did not change the finding of forward flexion of the cervical spine to 25 degrees, such does not meet the definition of unfavorable ankylosis of the entire cervical spine required for the higher evaluation.  Moreover, the February 2014, September 2015 and January 2017 VA examiners found no ankylosis of the spine.  Additionally, the range of motion findings documented during the August 2011, March 2013, February 2014, March 2015, September 2015 and January 2017 examinations include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted at any point during the appeal period for the Veteran's cervical disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  During the August 2011 examination, the Veteran reported experiencing flare-ups with extension and rotation of neck resulting in significant pain.  The August 2011 examiner found the joint function of the cervical spine was limited by less movement than normal, excess fatigability and pain on movement but was not additionally limited by more movement than normal, weakened movement, incoordination, swelling, deformity, atrophy of disuse, or instability of station.  In June 2013, the Veteran also submitted an article, which reported in part, that myofascial syndrome was defined as a pain disorder involving pain referred from trigger points within myofascial structures either local or distant from the pain.

During the March 2013 and February 2014 examinations, the Veteran did not report flare-ups; however, each examiner found the Veteran experienced less movement than normal and pain on movement.  In August 2014 testimony, the Veteran reported pain constantly in his neck when he attempted to look directly up and down.  He also testified that he was limited in his immediate movement as when he turned his head he also turned his whole upper torso.   

During the March 2015 VA examination, the Veteran did not report flare-ups.  The March 2015 VA examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  During the September 2015 VA examination, the Veteran also did not report flare-ups and the September 2015 VA examiner was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because there was no method to allow a legitimate observation of the needed action.  During the January 2017 VA examination, the Veteran also did not report flare-ups.  The January 2017 VA examiner found that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, but was unable to describe additional loss of range of motion as the Veteran was not evaluated after these conditions.   

The Board finds that any additional functional loss and impairment has not risen to the degree to warrant a higher evaluation at any point during the appeal period.  As described above, with respect to repetitive testing conducted upon each examination, the Veteran's range of motion as to flexion with respect to his cervical disability did not change during any examination and included consideration of additional functional loss associated with the onset of pain.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability rating.  

Additionally, concerning the range of motion findings of the Veteran's cervical disability, the Board notes that the August 2011 examination report and March 2013, February 2014, March 2015, September 2015 and January 2017 neck conditions disability benefit questionnaires do not include passive range of motion and do not specify range of motion with and without weight-bearing, although the March 2015 and September 2015 VA examiner provided findings of no evidence of pain with weight bearing while the January 2017 VA examiner did note evidence of pain with weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  

The Board also has considered whether higher ratings for the Veteran's cervical disability are warranted via application of DC 5243, IVDS.  This code provides that IVDS may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which, for the reasons and bases already discussed, does not provide grounds for assigning a higher rating, or alternatively on the basis of incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for IVDS based on incapacitating episodes found in DC 5243 provide for a 10 percent rating when there have been incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the last 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months. 

Note (1) to DC 5243, however, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician and the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his cervical disability, according to this definition.  The evidence of record does not show a physician has prescribed bed rest and IVDS was not endorsed by any VA examiner or demonstrated by other evidence of record.  Hence, DC 5243 also cannot serve as grounds for assigning a higher rating for the Veteran's cervical disability.

There also are no other relevant DCs for application.  Under Note (6), DC 5242 refers to DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003.  However, as the Veteran's cervical disability is compensable based on limitation of motion, DC 5003 is not for application.  

Additionally, associated bowel or bladder problems were not endorsed by any VA examiner or demonstrated by other evidence of record; thus, there also is no basis for assigning a separate or additional rating for this potential problem, either.  Also, the Veteran has been service-connected for left upper extremity radiculopathy, based on a May 2016 VA opinion for subjective complaints related his left arm, as well as for a cervical related scar, which are not at issue here.  Furthermore, although the August 2011 VA examiner noted occasional right hand numbness, and a July 2013 private medical record noted the Veteran reported tinging in the hands, a diagnosis of radiculopathy of the right upper extremity was not demonstrated.  In this regard, right upper extremity radiculopathy was not demonstrated during the August 2011 VA examination or during the March 2013, February 2014, March 2015, September 2015 or January 2017 VA disability benefit questionnaires, nor does the record reflect the Veteran reported chronic complaints related to his right upper extremity.  Thus, further consideration of an additional or separate rating on this basis is not warranted.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that his cervical disability is more severe than evaluated, to include during August 2014 testimony, in which he reported, in part, limited movement and pain.  His endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has not been shown to have the requisite knowledge or expertise, however; to be deemed competent to identify a specific level of disability of his cervical disability according to the appropriate DC.  Such competent evidence concerning the nature and extent of the Veteran's cervical disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his cervical disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for his cervical disability.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has previously assigned.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record for his cervical disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

For the above reasons, the Board finds that the Veteran is not entitled to a higher rating in excess of 30 percent for his cervical disability at any point during the appeal period.  In making this determination, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected cervical disability met or nearly approximated the criteria for a rating higher than that already granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than, or separate from, that already assigned for the cervical disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU Prior to May 31, 2014

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2016). 

The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

As noted above, entitlement to a TDIU has been raised as part and parcel of the Veteran's service connection claim for headaches and increased rating for his cervical disability, each stemming from a date of July 20, 2011.  As noted above, the Veteran has been granted entitlement to a TDIU effective as of May 3, 2014. 

Effective July 20, 2011, the Veteran has been service-connected for compression fracture of C5 with arthrodesis at C4-C6, cervical spine degenerative disc disease, and chronic posterior cervical myofascial pain syndrome, rated as 30 percent disabling; post-operative scar secondary to his service-connected cervical spine spine disability, rated as 30 percent disabling; cervicogenic headaches, secondary to his service-connected cervical spine disability, rated as 30 percent disabling; radiculopathy of the left upper extremity secondary to his service-connected cervical spine disability, rated as 20 percent disabling; multilevel degenerative disc disease of the lumbar spine secondary to his service-connected cervical spine disability, rated as 10 percent disabling; deviated nasal septum, rated as 10 percent disabling; and scar post-operative donor site iliac crest, rated as noncompensable.  Effective September 1, 2011, the Veteran has also been service-connected for right shoulder residual myofascial pain, muscle spasm and weakness of muscle group I, secondary to his service-connected cervical spine disability, rated as 10 percent disabling; and left shoulder residual myofascial pain, muscle spasm and weakness of muscle group I, secondary to his service-connected cervical spine disability, rated as 10 percent disabling.  Effective from August 21, 2013, the Veteran was service-connected for postoperative donor site scar of the iliac crest and bilateral hearing loss, each rated as noncompensable.  

The combined rating for the Veteran's service-connected disabilities was 80 percent effective July 20, 2011.  Additionally, pursuant to the provisions of 38 C.F.R. § 4.16 (a), the Board finds that the Veteran's compression fracture of C5 with arthrodesis at C4-C6, cervical spine degenerative disc disease, and chronic posterior cervical myofascial pain syndrome, and his post-operative cervical scar, cervicogenic headaches, radiculopathy of the left upper extremity, and multilevel degenerative disc disease of the lumbar spine, which are all secondary to the Veteran's service-connected cervical spine spine disability, are to be considered as one disability with respect to the minimum schedular threshold for TDIU, as they result from a common etiology.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU from July 20, 2011 and thereafter, as a single disability rating of at least 40 percent disabling and a combined disability rating of over 70 percent.  38 C.F.R. § 4.16 (a).  Thus, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 (a).  However, as explained in the following paragraphs, the Veteran was employed as of May 2, 2014. 

Pursuant to the December 2016 Board remand, clarification was sought as to the actual date of the Veteran's retirement as the record contained conflicting dates.  In response to the requested clarification, in a February 2017 statement, Veteran explicitly reported the date he was last employed was May 2, 2014 and attached a retirement notice reflecting the same.  The retirement date in May 2014 is also consistent with the Veteran's August 2014 testimony.  Thus, the record reflects the date the Veteran was last employed was May 2, 2014.  Although the Veteran's service-connected cervical spine disability and headache disability, as well as his other service-connected disabilities, have been shown to have impacted his employment before May 3, 2014, as referenced in the evidence of record, to include in August 2014 testimony, the evidence does not show that he was unemployable prior to that time.  Moreover, missing some hours or days of work or experiencing difficulty while at work is not the equivalent of being precluded from substantially gainful employment.  The policy behind providing the Veteran disability compensation benefits is to compensate the Veteran for the functional impairment caused by his service-connected disabilities, including lost time in employment.  Therefore, missing work or experiencing difficulties with employment as a result of his service-connected disabilities, without being precluded from employment altogether, is reflected in the Veteran's assigned schedular disability evaluations.  Thus, as the evidence does not show that the Veteran was precluded from substantially gainful employment as a result of his service-connected disabilities prior to May 3, 2014, entitlement to a TDIU did not arise prior to May 3, 2014.  Accordingly, entitlement to a TDIU prior to May 3, 2014 is denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for compression fracture of C5 with arthrodesis at C4-C6, cervical spine degenerative disc disease, and chronic posterior cervical myofascial pain syndrome is denied.

Entitlement to a TDIU prior to May 3, 2014 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


